


 

Exhibit 10.8

 

 

CENTENNIAL BANK HOLDINGS, INC.

DEFERRED COMPENSATION PLAN

 

Amended and Restated, Effective January 1, 2009

 

 

--------------------------------------------------------------------------------


 

Centennial Bank Holdings, Inc. Deferred Compensation Plan

 

ARTICLE I

 

 

Establishment and Purpose

3

 

 

 

ARTICLE II

 

 

Definitions

3

 

 

 

ARTICLE III

 

 

Eligibility and Participation

9

 

 

 

ARTICLE IV

 

 

Deferrals

10

 

 

 

ARTICLE V

 

 

Company Contributions

13

 

 

 

ARTICLE VI

 

 

Benefits

14

 

 

 

ARTICLE VII

 

 

Modifications to Payment Schedules

17

 

 

 

ARTICLE VIII

 

 

Valuation of Account Balances; Investments

18

 

 

 

ARTICLE IX

 

 

Administration

19

 

 

 

ARTICLE X

 

 

Amendment and Termination

21

 

 

 

ARTICLE XI

 

 

Informal Funding

21

 

 

 

ARTICLE XII

 

 

Claims

22

 

 

 

ARTICLE XIII

 

 

General Provisions

28

 

--------------------------------------------------------------------------------


 

ARTICLE I

Establishment and Purpose

 

Centennial Bank Holdings, Inc. (the “Company”) hereby amends and restates the
Centennial Bank Holdings, Inc. Deferred Compensation Plan (the “Plan”),
effective January 1, 2009. This amendment and restatement applies to all amounts
previously or hereafter deferred under the Plan.

 

The purpose of the Plan is to attract and retain key employees or Directors by
providing each Participant with an opportunity to defer receipt of a portion of
their salary, bonus, and other specified compensation. The Plan is not intended
to meet the qualification requirements of Code Section 401(a), but is intended
to meet the requirements of Code Section 409A, and shall be operated and
interpreted consistent with that intent.

 

The Plan constitutes an unsecured promise by a Participating Employer to pay
benefits in the future. Participants in the Plan shall have the status of
general unsecured creditors of the Company or the Adopting Employer, as
applicable. Each Participating Employer shall be solely responsible for payment
of the benefits of its employees and their beneficiaries. The Plan is unfunded
for Federal tax purposes and is intended to be an unfunded arrangement for
eligible employees who are part of a select group of management or highly
compensated employees of the Employer within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA. Any amounts set aside to defray the
liabilities assumed by the Company or an Adopting Employer will remain the
general assets of the Company or the Adopting Employer and shall remain subject
to the claims of the Company’s or the Adopting Employer’s creditors until such
amounts are distributed to the Participants.

 

ARTICLE II

Definitions

 

2.1                                 Account. Account means a bookkeeping account
maintained by the Committee to record the payment obligation of a Participating
Employer to a Participant as determined under the terms of the Plan. The
Committee may maintain an Account to record the total obligation to a
Participant and component Accounts to reflect amounts payable at different times
and in different forms. Reference to an Account means any such Account
established by the Committee, as the context requires. Accounts are intended to
constitute unfunded obligations within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA.

 

2.2                                 Account Balance. Account Balance means, with
respect to any Account, the total payment obligation owed to a Participant from
such Account as of the most recent Valuation Date.

 

2.3                                 Adopting Employer. Adopting Employer means
an Affiliate who, with the consent of the Company, has adopted the Plan for the
benefit of its eligible employees.

 

3

--------------------------------------------------------------------------------


 

2.4                                 Affiliate. Affiliate means a corporation,
trade or business that, together with the Company, is treated as a single
employer under Code Section 414(b) or (c).

 

2.5                                 Beneficiary. Beneficiary means a natural
person, estate, or trust designated by a Participant to receive payments to
which a Beneficiary is entitled in accordance with provisions of the Plan. The
Participant’s spouse, if living, otherwise the Participant’s estate, shall be
the Beneficiary if: (i) the Participant has failed to properly designate a
Beneficiary, or (ii) all designated Beneficiaries have predeceased the
Participant.

 

A former spouse shall have no interest under the Plan, as Beneficiary or
otherwise, unless the Participant designates such person as a Beneficiary after
dissolution of the marriage, except to the extent provided under the terms of a
domestic relations order as described in  Code Section 414(p)(1)(B).

 

2.6                                 Business Day. A Business Day is each day on
which the New York Stock Exchange is open for business.

 

2.7                                 Change in Control. Change in Control, with
respect to a Participating Employer that is organized as a corporation, occurs
on the date on which any of the following events occur (i) a change in the
ownership of the Participating Employer; (ii) a change in the effective control
of the Participating Employer; (iii) a change in the ownership of a substantial
portion of the assets of the Participating Employer.

 

For purposes of this Section, a change in the ownership of the Participating
Employer occurs on the date on which any one person, or more than one person
acting as a group, acquires ownership of stock of the Participating Employer
that, together with stock held by such person or group constitutes more than 50%
of the total fair market value or total voting power of the stock of the
Participating Employer. A change in the effective control of the Participating
Employer occurs on the date on which either (i) a person, or more than one
person acting as a group, acquires ownership of stock of the Participating
Employer possessing 30% or more of the total voting power of the stock of the
Participating Employer, taking into account all such stock acquired during the
12-month period ending on the date of the most recent acquisition, or (ii) a
majority of the members of the Participating Employer’s Board of Directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of such Board of Directors prior to
the date of the appointment or election, but only if no other corporation is a
majority shareholder of the Participating Employer. A change in the ownership of
a substantial portion of assets occurs on the date on which any one person, or
more than one person acting as a group, other than a person or group of persons
that is related to the Participating Employer, acquires assets from the
Participating Employer that have a total gross fair market value equal to or
more than 40% of the total gross fair market value of all of the assets of the
Participating Employer immediately prior to such acquisition or acquisitions,
taking into account all such assets acquired during the 12-month period ending
on the date of the most recent acquisition.

 

4

--------------------------------------------------------------------------------


 

An event constitutes a Change in Control with respect to a Participant only if
the Participant performs services for the Participating Employer that has
experienced the Change in Control, or the Participant’s relationship to the
affected Participating Employer otherwise satisfies the requirements of Treasury
Regulation Section 1.409A-3(i)(5)(ii).

 

The determination as to the occurrence of a Change in Control shall be based on
objective facts and in accordance with the requirements of Code Section 409A.

 

2.8                                 Claimant. Claimant means a Participant or
Beneficiary filing a claim under Article XII of this Plan.

 

2.9                                 Code. Code means the Internal Revenue Code
of 1986, as amended from time to time.

 

2.10                           Code Section 409A. Code Section 409A means
section 409A of the Code, and regulations and other guidance issued by the
Treasury Department and Internal Revenue Service thereunder.

 

2.11                           Committee. Committee means the Compensation,
Nominating, and Governance Committee of the Board of Directors of the Company.

 

2.12                           Company. Company means Centennial Bank
Holdings, Inc.

 

2.13                           Company Contribution. Company Contribution means
a credit by a Participating Employer to a Participant’s Account(s) in accordance
with the provisions of Article V of the Plan. Company Contributions are credited
at the sole discretion of the Participating Employer and the fact that a Company
Contribution is credited in one year shall not obligate the Participating
Employer to continue to make such Company Contribution in subsequent years.
Unless the context clearly indicates otherwise, a reference to Company
Contribution shall include Earnings attributable to such contribution.

 

2.14                           Company Stock. Company Stock means phantom shares
of common stock issued by Centennial Bank Holdings, Inc.

 

2.15                           Compensation. Compensation means a Participant’s
base salary, bonus, commission, Directors fees, and such other cash or
equity-based compensation (if any) approved by the Committee as Compensation
that may be deferred under this Plan. Compensation shall not include any
compensation that has been previously deferred under this Plan or any other
arrangement subject to Code Section 409A.

 

2.16                           Compensation Deferral Agreement. Compensation
Deferral Agreement means an agreement between a Participant and a Participating
Employer that specifies (i) the amount of each component of Compensation that
the Participant has elected to defer to the Plan in accordance with the
provisions of Article IV, and (ii) the Payment Schedule applicable to one or
more Accounts. The Committee may permit different deferral amounts for each
component of Compensation and may establish a minimum or maximum deferral amount
for each such component. Unless otherwise specified by the

 

5

--------------------------------------------------------------------------------


 

Committee in the Compensation Deferral Agreement, Participants may defer up to
80% of their base salary and up to 100% of other types of Compensation for a
Plan Year. A Compensation Deferral Agreement may also specify the investment
allocation described in Section 8.4.

 

2.17                           Death Benefit. Death Benefit means the benefit
payable under the Plan to a Participant’s Beneficiary(ies) upon the
Participant’s death as provided in Section 6.1 of the Plan.

 

2.18                           Deferral. Deferral means a credit to a
Participant’s Account(s) that records that portion of the Participant’s
Compensation that the Participant has elected to defer to the Plan in accordance
with the provisions of Article IV. Unless the context of the Plan clearly
indicates otherwise, a reference to Deferrals includes Earnings attributable to
such Deferrals.

 

Deferrals shall be calculated with respect to the gross cash Compensation
payable to the Participant prior to any deductions or withholdings, but shall be
reduced by the Committee as necessary so that it does not exceed 100% of the
cash Compensation of the Participant remaining after deduction of all required
income and employment taxes, 401(k) and other employee benefit deductions, and
other deductions required by law. Changes to payroll withholdings that affect
the amount of Compensation being deferred to the Plan shall be allowed only to
the extent permissible under Code Section 409A.

 

2.19         Director.  Director means a member of the Board of Directors of the
Company.

 

2.20                           Disabled. Disabled means that a Participant is,
by reason of any medically-determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve months, (i) unable to engage in any substantial
gainful activity, or (ii) receiving income replacement benefits for a period of
not less than three months under an accident and health plan covering employees
of the Participant’s employer. The Committee shall determine whether a
Participant is Disabled in accordance with Code Section 409A provided, however,
that a Participant shall be deemed to be Disabled if determined to be totally
disabled by the Social Security Administration or the Railroad Retirement Board.

 

2.21                           Earnings. Earnings mean an adjustment to the
value of an Account in accordance with Article VIII.

 

2.22                           Effective Date. Effective Date means January 1,
2009. Prior to the Effective Date, the prior Plan document will control, subject
to the requirement that the Plan be administered in accordance with Code
Section 409A.

 

2.23                           Eligible Employee. Eligible Employee means a
member of a “select group of management or highly compensated employees” of a
Participating Employer within the meaning of Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA, as determined by the Committee from time to time in its sole
discretion.

 

6

--------------------------------------------------------------------------------


 

2.24                           Employee. Employee means a common-law employee of
an Employer.

 

2.25                           Employer. Employer means, with respect to
Employees it employs, the Company and each Affiliate.

 

2.26                           ERISA. ERISA means the Employee Retirement Income
Security Act of 1974, as amended from time to time.

 

2.27                           Fiscal Year Compensation. Fiscal Year
Compensation means Compensation earned during one or more consecutive fiscal
years of a Participating Employer, all of which is paid after the last day of
such fiscal year or years.

 

2.28                           Participant. Participant means an Eligible
Employee or a Director who has received notification of his or her eligibility
to defer Compensation under the Plan under Section 3.1 and any other person with
an Account Balance greater than zero, regardless of whether such individual
continues to be an Eligible Employee or a Director. A Participant’s continued
participation in the Plan shall be governed by Section 3.2 of the Plan.

 

2.29                           Participating Employer. Participating Employer
means the Company and each Adopting Employer.

 

2.30                           Payment Schedule. Payment Schedule means the date
as of which payment of an Account under the Plan will commence and the form in
which payment of such Account will be made.

 

2.31                           Performance-Based Compensation. Performance-Based
Compensation means Compensation where the amount of, or entitlement to, the
Compensation is contingent on the satisfaction of pre-established organizational
or individual performance criteria relating to a performance period of at least
twelve consecutive months. Organizational or individual performance criteria are
considered pre-established if established in writing by not later than ninety
(90) days after the commencement of the period of service to which the criteria
relate, provided that the outcome is substantially uncertain at the time the
criteria are established. The determination of whether Compensation qualifies as
“Performance-Based Compensation” will be made in accordance with Treas. Reg.
Section 1.409A-1(e) and subsequent guidance.

 

2.32                           Plan. Generally, the term Plan means the
“Centennial Bank Holdings, Inc. Deferred Compensation Plan” as documented herein
and as may be amended from time to time hereafter. However, to the extent
permitted or required under Code Section 409A, the term Plan may in the
appropriate context also mean a portion of the Plan that is treated as a single
plan under Treas. Reg. Section 1.409A-1(c), or the Plan or portion of the Plan
and any other nonqualified deferred compensation plan or portion thereof that is
treated as a single plan under such section.

 

2.33                           Plan Year. Plan Year means January 1 through
December 31.

 

7

--------------------------------------------------------------------------------


 

2.34                           Retirement. Retirement means a voluntary
Separation from Service on or after attaining age 55.

 

2.35                           Retirement Benefit. Retirement Benefit means the
benefit payable to a Participant under the Plan following the Retirement of the
Participant.

 

 

2.36                           Retirement/Termination Account.
Retirement/Termination Account means an Account established by the Committee to
record the amounts payable to a Participant upon Separation from Service. Unless
the Participant has established a Specified Date Account, all Deferrals and
Company Contributions shall be allocated to a Retirement/Termination Account on
behalf of the Participant.

 

2.37                           Separation from Service. An Employee incurs a
Separation from Service upon termination of employment with the Employer. A
Director incurs a Separation from Service upon termination of his or her service
as a Director.  Whether a Separation from Service has occurred shall be
determined by the Committee in accordance with Code Section 409A.

 

Except in the case of an Employee on a bona fide leave of absence as provided
below, an Employee is deemed to have incurred a Separation from Service if the
Employer and the Employee reasonably anticipated that the level of services to
be performed by the Employee after a date certain would be reduced to 20% or
less of the average services rendered by the Employee during the immediately
preceding 36-month period (or the total period of employment, if less than 36
months), disregarding periods during which the Employee was on a bona fide leave
of absence.

 

An Employee who is absent from work due to military leave, sick leave, or other
bona fide leave of absence shall incur a Separation from Service on the first
date immediately following the later of (i) the six-month anniversary of the
commencement of the leave or (ii) the expiration of the Employee’s right, if
any, to reemployment under statute or contract. Notwithstanding the preceding,
however, an Employee who is absent from work due to a physical or mental
impairment that is expected to result in death or last for a continuous period
of at least six months and that prevents the Employee from performing the duties
of his position of employment or a similar position shall incur a Separation
from Service on the first date immediately following the 29-month anniversary of
the commencement of the leave.

 

If a Participant is both a Director and an Employee, Separation from Service
under this Plan will occur upon an individual’s separation in both capacities.
For purposes of determining whether a Separation from Service has occurred, the
Employer means the Employer as defined in Section 2.26 of the Plan, except that
for purposes of determining whether another organization is an Affiliate of the
Company, common ownership of at least 50% shall be determinative.

 

8

--------------------------------------------------------------------------------


 

The Committee specifically reserves the right to determine whether a sale or
other disposition of substantial assets to an unrelated party constitutes a
Separation from Service with respect to a Participant providing services to the
seller immediately prior to the transaction and providing services to the buyer
after the transaction. Such determination shall be made in accordance with the
requirements of Code Section 409A.

 

2.38                           Specified Date Account. A Specified Date Account
means an Account established pursuant to Section 4.3 that will be paid (or that
will commence to be paid) at a future date as specified in the Participant’s
Compensation Deferral Agreement. Unless otherwise determined by the Committee, a
Participant may maintain no more than five Specified Date Accounts. A Specified
Date Account may be identified in enrollment materials as an “In-Service
Account”.

 

2.39                           Specified Date Benefit. Specified Date Benefit
means the benefit payable to a Participant under the Plan in accordance with
Section 6.1(c).

 

2.40                           Substantial Risk of Forfeiture. Substantial Risk
of Forfeiture shall have the meaning specified in Treas. Reg.
Section 1.409A-1(d).

 

2.41                           Termination Benefit. Termination Benefit means
the benefit payable to a Participant under the Plan following the Participant’s
Separation from Service prior to Retirement.

 

2.42                           Unforeseeable Emergency. An Unforeseeable
Emergency means a severe financial hardship to the Participant resulting from an
illness or accident of the Participant, the Participant’s spouse, the
Participant’s dependent (as defined in Code section 152, without regard to
section 152(b)(1), (b)(2), and (d)(1)(B)), or a Beneficiary; loss of the
Participant’s property due to casualty (including the need to rebuild a home
following damage to a home not otherwise covered by insurance, for example,  as
a result of a natural disaster); or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. The types of events which may qualify as an Unforeseeable
Emergency may be limited by the Committee.

 

2.43                           Valuation Date. Valuation Date shall mean each
Business Day.

 

ARTICLE III

Eligibility and Participation

 

3.1                                 Eligibility and Participation. An Eligible
Employee or a Director becomes a Participant upon the earlier to occur of (i) a
credit of Company Contributions under Article V or (ii) receipt of notification
of eligibility to participate.

 

3.2                                 Duration. A Participant shall be eligible to
defer Compensation and receive allocations of Company Contributions, subject to
the terms of the Plan, for as long as such Participant remains an Eligible
Employee or a Director. A Participant who is no longer an Eligible Employee or a
Director but has not Separated from Service may not defer Compensation

 

9

--------------------------------------------------------------------------------


 

under the Plan but may otherwise exercise all of the rights of a Participant
under the Plan with respect to his or her Account(s). On and after a Separation
from Service, a Participant shall remain a Participant as long as his or her
Account Balance is greater than zero and during such time may continue to make
allocation elections as provided in Section 8.4. An individual shall cease being
a Participant in the Plan when all benefits under the Plan to which he or she is
entitled have been paid

 

ARTICLE IV

Deferrals

 

4.1                                 Deferral Elections, Generally.

 

(a)                                  A Participant may elect to defer
Compensation during the enrollment periods established by the Committee and in
the manner specified by the Committee, but in any event, in accordance with
Section 4.2. A Compensation Deferral Agreement that is not timely filed with
respect to a service period or component of Compensation shall be considered
void and shall have no effect with respect to such service period or
Compensation. The Committee may modify any Compensation Deferral Agreement prior
to the date the election becomes irrevocable under the rules of Section 4.2.

 

(b)                                 The Participant shall specify on his or her
Compensation Deferral Agreement whether to allocate Deferrals to a
Retirement/Termination Account or to a Specified Date Account. If no designation
is made, all Deferrals shall be allocated to the Retirement/Termination Account.
A Participant may also specify in his or her Compensation Deferral Agreement the
Payment Schedule applicable to his or her Plan Accounts. If the Payment Schedule
is not specified in a Compensation Deferral Agreement, the Payment Schedule
shall be the Payment Schedule specified in Section 6.2.

 

4.2           Timing Requirements for Compensation Deferral Agreements.

 

(a)                                  First Year of Eligibility. In the case of
the first year in which an Eligible Employee or a Director becomes eligible to
participate in the Plan, he has up to 30 days following his initial eligibility
to submit a Compensation Deferral Agreement with respect to Compensation to be
earned during such year. The Compensation Deferral Agreement described in this
paragraph becomes irrevocable upon the end of such 30-day period. The
determination of whether an Eligible Employee or a Director may file a
Compensation Deferral Agreement under this paragraph shall be determined in
accordance with the rules of Code Section 409A, including the provisions of
Treas. Reg. Section 1.409A-2(a)(7).

 

                                                A Compensation Deferral
Agreement filed under this paragraph applies to Compensation earned on and after
the date the Compensation Deferral Agreement becomes irrevocable.

 

10

--------------------------------------------------------------------------------


 

(b)                                 Prior Year Election. Except as otherwise
provided in this Section 4.2, Participants may defer Compensation by filing a
Compensation Deferral Agreement no later than December 31 of the year prior to
the year in which the Compensation to be deferred is earned. A Compensation
Deferral Agreement described in this paragraph shall become irrevocable with
respect to such Compensation as of January 1 of the year in which such
Compensation is earned.

 

(c)                                  Performance-Based Compensation.
Participants may file a Compensation Deferral Agreement with respect to
Performance-Based Compensation no later than the date that is six months before
the end of the performance period, provided that:

 

(i)                                     the Participant performs services
continuously from the later of the beginning of the performance period or the
date the criteria are established through the date the Compensation Deferral
Agreement is submitted; and

 

(ii)                                  the Compensation is not readily
ascertainable as of the date the Compensation Deferral Agreement is filed.

 

A Compensation Deferral Agreement becomes irrevocable with respect to
Performance-Based Compensation as of the day immediately following the latest
date for filing such election. Any election to defer Performance-Based
Compensation that is made in accordance with this paragraph and that becomes
payable as a result of the Participant’s death or disability (as defined in
Treas. Reg. Section 1.409A-1(e)) or upon a Change in Control (as defined in
Treas. Reg. Section 1.409A-3(i)(5)) prior to the satisfaction of the performance
criteria, will be void.

 

(d)                                 Sales Commissions. Sales commissions (as
defined in Treas. Reg. Section 1.409A-2(a)(12)(i)) are considered to be earned
in the taxable year of the Participant in which the sale occurs. The
Compensation Deferral Agreement must be filed before the last day of the year
preceding the year in which the sales commissions are earned and becomes
irrevocable after that date.

 

(e)                                  Fiscal Year Compensation. A Participant may
defer Fiscal Year Compensation by filing a Compensation Deferral Agreement prior
to the first day of the fiscal year or years in which such Fiscal Year
Compensation is earned. The Compensation Deferral Agreement described in this
paragraph becomes irrevocable on the first day of the fiscal year or years to
which it applies.

 

(f)                                    Short-Term Deferrals. Compensation that
meets the definition of a “short-term deferral” described in Treas. Reg.
Section 1.409A-1(b)(4) may be deferred in accordance with the rules of
Article VII, applied as if the date the Substantial Risk of Forfeiture lapses is
the date payments were originally scheduled to commence, provided, however, that
the provisions of Section 7.3 shall not apply to payments

 

11

--------------------------------------------------------------------------------


 

attributable to a Change in Control (as defined in Treas. Reg.
Section 1.409A-3(i)(5)).

 

(g)                                 Certain Forfeitable Rights. With respect to
a legally binding right to a payment in a subsequent year that is subject to a
forfeiture condition requiring the Participant’s continued services for a period
of at least twelve months from the date the Participant obtains the legally
binding right, an election to defer such Compensation may be made on or before
the 30th day after the Participant obtains the legally binding right to the
Compensation, provided that the election is made at least twelve months in
advance of the earliest date at which the forfeiture condition could lapse. The
Compensation Deferral Agreement described in this paragraph becomes irrevocable
after such 30th day. If the forfeiture condition applicable to the payment
lapses before the end of the required service period as a result of the
Participant’s death or disability (as defined in Treas. Reg.
Section 1.409A-3(i)(4)) or upon a Change in Control (as defined in Treas. Reg.
Section 1.409A-3(i)(5)), the Compensation Deferral Agreement will be void unless
it would be considered timely under another rule described in this Section.

 

(h)                                 Company Awards. Participating Employers may
unilaterally provide for deferrals of Company awards prior to the date of such
awards. Deferrals of Company awards (such as sign-on, retention, or severance
pay) may be negotiated with a Participant or prospective Employee prior to the
date such individual has a legally binding right to such Compensation.

 

(i)                                     “Evergreen” Deferral Elections. The
Committee, in its discretion, may provide in the Compensation Deferral Agreement
that such Compensation Deferral Agreement will continue in effect for each
subsequent year or performance period. Such “evergreen” Compensation Deferral
Agreements will become effective with respect to an item of Compensation on the
date such election becomes irrevocable under this Section 4.2. An evergreen
Compensation Deferral Agreement may be terminated or modified prospectively with
respect to Compensation for which such election remains revocable under this
Section 4.2. A Participant whose Compensation Deferral Agreement is cancelled in
accordance with Section 4.6 will be required to file a new Compensation Deferral
Agreement under this Article IV in order to recommence Deferrals under the Plan.

 

4.3                                 Allocation of Deferrals. A Compensation
Deferral Agreement may allocate Deferrals to one or more Specified Date Accounts
and/or to the Retirement/Termination Account. The Committee may, in its
discretion, establish a minimum deferral period for Specified Date Accounts (for
example, the third Plan Year following the year Compensation subject to the
Compensation Deferral Agreement is earned).

 

4.4                                 Deductions from Pay. The Committee has the
authority to determine the payroll practices under which any component of
Compensation subject to a Compensation Deferral Agreement will be deducted from
a Participant’s Compensation.

 

12

--------------------------------------------------------------------------------

 

4.5                                 Vesting. Participant Deferrals shall be 100%
vested at all times.

 

4.6                                 Cancellation of Deferrals. The Committee may
cancel a Participant’s Deferrals (i) for the balance of the Plan Year in which
an Unforeseeable Emergency occurs, (ii) if the Participant receives a hardship
distribution under the Employer’s qualified 401(k) plan, through the end of the
Plan Year in which the six-month anniversary of the hardship distribution falls,
and (iii) during periods in which the Participant is unable to perform the
duties of his or her position or any substantially similar position due to a
mental or physical impairment that can be expected to result in death or last
for a continuous period of at least six months, provided cancellation occurs by
the later of the end of the taxable year of the Participant or the 15th day of
the third month following the date the Participant incurs the disability (as
defined in this paragraph (iii)).

 

ARTICLE V

Company Contributions

 

5.1                                 401(k) Plan Excess and/or Make-Up
Contribution. The Company may, in its sole discretion, make a Company
Contribution at the end of each Plan Year in an amount (if any) to restore lost
company matching contributions to the Company’s 401(k) plan that would have been
made by the Company during the 401(k) plan year that corresponds to this Plan
Year because of deferrals into this Plan (a “Make-Up” Company Contribution) or
because of limitations imposed by Code Section 401(a)(17) on the amount of
Compensation that can be considered to determine 401(k) plan matching company
contributions (an “Excess” Company Contribution), or both.  The amount of such
Company Contribution shall equal the difference between the amount of company
matching contribution that would have been made to the Participant’s account in
the Company 401(k) plan had Deferrals into this Plan not occurred and/or had
Code Section 401(a)(17) limits applied; and (ii) the actual amount of the
Company matching contribution to the 401(k) plan for such Participant during
such plan year.  Make-Up Company Contributions will be credited to a
Participant’s Retirement/Termination Account.

 

5.2                                 Discretionary Company Contributions. The
Participating Employer may, from time to time in its sole and absolute
discretion, credit Company Contributions to any Participant in any amount
determined by the Participating Employer. Such contributions will be credited to
a Participant’s Retirement/Termination Account.

 

5.3                                 Vesting.  The “Make-Up” and/or “Excess”
Company Contribution described in Section 5.1 above, and the Earnings thereon,
shall vest in accordance with the same vesting schedule as is utilized in the
401(k) plan for Company matching contributions to that plan.  Company
Contributions described in Section 5.2, above, and the Earnings thereon, shall
vest in accordance with the vesting schedule(s) established by the Committee at
the time that the Company Contribution is made.  The foregoing provisions
concerning vesting of Company Contributions notwithstanding, and subject to the
requirements of

 

13

--------------------------------------------------------------------------------


 

Treasury Department regulations promulgated under Code Section 409A, all Company
Contributions shall become 100% vested upon the occurrence of the earliest of:
(i) the death of the Participant; (ii) the Disability of the Participant,
(iii) Retirement of the Participant, (iv) a Change in Control, or (v) a “Change
of Control”, as defined in the Company’s 2005 Stock Incentive Plan.  The Company
may, at any time, in its sole discretion, increase a Participant’s vested
interest in a Company Contribution.  The portion of a Participant’s Accounts
that remains unvested upon his or her Separation from Service after the
application of the terms of this Section 5.3 shall be forfeited.

 

ARTICLE VI

Benefits

 

6.1                                 Benefits, Generally. A Participant shall be
entitled to the following benefits under the Plan:

 

(a)                                  Retirement Benefit. Upon the Participant’s
Separation from Service due to Retirement, he or she shall be entitled to a
Retirement Benefit. The Retirement Benefit shall be equal to the vested portion
of the Retirement/Termination Account and the vested portion of any Specified
Date Accounts that are not yet in pay status. Notwithstanding the preceding
sentence, a Participant may elect, upon the establishment of a Specified Date
Account, to have such Account paid solely as a Specified Date Benefit. Any such
Account will be excluded from the Retirement Benefit.

The Retirement Benefit shall be based on the value of that Account as of the end
of the sixth month after the month in which Separation from Service occurs.
Payment of the Retirement Benefit will be made or begin on or after the first
day of the seventh month following the month in which Separation from Service
occurs

 

(b)                                 Termination Benefit. Upon the Participant’s
Separation from Service for reasons other than death, Disability or Retirement,
he or she shall be entitled to a Termination Benefit. The Termination Benefit
shall be equal to the vested portion of the Retirement/Termination Account and
the vested portion of any unpaid balances in any Specified Date Accounts.
Notwithstanding the preceding sentence, a Participant may elect, upon the
establishment of a Specified Date Account, to have such Account paid solely as a
Specified Date Benefit. Any such Account will be excluded from the Termination
Benefit.

The Termination Benefit shall be based on the value of the
Retirement/Termination Account as of the end of the sixth month after the month
in which Separation from Service occurs. Payment of the Termination Benefit will
be made or begin on or after the first day of the seventh month following the
month in which Separation from Service occurs.

 

14

--------------------------------------------------------------------------------


 

(c)                                  Specified Date Benefit. If the Participant
has established one or more Specified Date Accounts, he or she shall be entitled
to a Specified Date Benefit with respect to each such Specified Date Account.
The Specified Date Benefit shall be equal to the vested portion of the Specified
Date Account, based on the value of that Account as of the end of the month
designated by the Participant at the time the Account was established. Payment
of the Specified Date Benefit will be made or begin on or after the first day of
the month following the designated month.

 

(d)                                 Death Benefit. In the event of the
Participant’s death, his or her designated Beneficiary(ies) shall be entitled to
a Death Benefit. The Death Benefit shall be equal to the vested portion of the
Retirement/Termination Account and the vested portion of any unpaid balances in
any Specified Date Accounts. The Death Benefit shall be based on the value of
the Accounts as of the end of the month in which death occurred, with payment
made on or after the first day of the following month.

 

(e)                                  Unforeseeable Emergency Payments. A
Participant who experiences an Unforeseeable Emergency may submit a written
request to the Committee to receive payment of all or any portion of his or her
vested Accounts. Whether a Participant or Beneficiary is faced with an
Unforeseeable Emergency permitting an emergency payment shall be determined by
the Committee based on the relevant facts and circumstances of each case, but,
in any case, a distribution on account of Unforeseeable Emergency may not be
made to the extent that such emergency is or may be reimbursed through insurance
or otherwise, by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not cause severe financial hardship, or by
cessation of Deferrals under this Plan. If an emergency payment is approved by
the Committee, the amount of the payment shall not exceed the amount reasonably
necessary to satisfy the need, taking into account the additional compensation
that is available to the Participant as the result of cancellation of deferrals
to the Plan, including amounts necessary to pay any taxes or penalties that the
Participant reasonably anticipates will result from the payment. The amount of
the emergency payment shall be subtracted first from the vested portion of the
Participant’s Retirement/Termination Account until depleted and then from the
vested Specified Date Accounts, beginning with the Specified Date Account with
the latest payment commencement date. Emergency payments shall be paid in a
single lump sum within the 90-day period following the date the payment is
approved by the Committee.

 

6.2                                 Form of Payment.

 

(a)                                  Retirement Benefit. A Participant who is
entitled to receive a Retirement Benefit shall receive payment of such benefit
in a single lump sum, unless the Participant elects on his or her initial
Compensation Deferral Agreement to have such benefit paid in one of the
following alternative forms of payment (i) substantially equal annual
installments over a period of two to fifteen years, as elected by the
Participant; or (ii) a lump sum payment of a percentage of the balance in the

 

15

--------------------------------------------------------------------------------


 

Retirement/Termination Account, with the balance paid in substantially equal
annual installments over a period of two to fifteen years, as elected by the
Participant.

 

(b)                                 Termination Benefit. A Participant who is
entitled to receive a Termination Benefit shall receive payment of such benefit
in a single lump sum.

 

(c)                                  Specified Date Benefit. The Specified Date
Benefit shall be paid in a single lump sum, unless the Participant elects on the
Compensation Deferral Agreement with which the account was established to have
the Specified Date Account paid in substantially equal annual installments over
a period of two to five years, as elected by the Participant.

 

Notwithstanding any provision of this Plan to the contrary, a Specified Date
Account not included as a part of the Retirement Benefit or Termination Benefit
will be payable in a single lump sum upon a Participant’s Separation from
Service if (i) the applicable Retirement Benefit or Termination Benefit is
payable in a lump sum and (ii) the Participant has not made an election under
Sections 6.1(a) and (b) to receive such Account solely as a Specified Date
Benefit.

 

(d)                                 Death Benefit. A designated Beneficiary who
is entitled to receive a Death Benefit shall receive payment of such benefit in
a single lump sum.

 

(e)                                  Change in Control. A Participant will
receive his or her Retirement or Termination Benefit in a single lump sum upon a
Separation from Service within 24 months following a Change in Control. In
addition to the foregoing, upon a Change in Control, a Participant who has
incurred a Separation from Service prior to the Change in Control will receive
the balance of all unpaid Accounts in a single lump sum.  Accounts will be
valued as of the last day of the month following the Change in Control and will
be paid within 90 days of said Change in Control or, if later, the date for
payment of such Participant’s Retirement or Termination Benefit.

 

(f)                                    Small Account Balances. The Committee
may, in its sole discretion which shall be evidenced in writing no later than
the date of payment, elect to pay the value of the Participant’s Accounts upon a
Separation from Service in a single lump sum if the balance of such Accounts is
not greater than the applicable dollar amount under Code Section 402(g)(1)(B),
provided the payment represents the complete liquidation of the Participant’s
interest in the Plan.

 

(g)                                 Rules Applicable to Installment Payments. If
a Payment Schedule specifies installment payments, annual payments will be made
beginning as of the payment commencement date for such installments and shall
continue on each anniversary thereof until the number of installment payments
specified in the Payment Schedule has been paid. The amount of each installment
payment shall be

 

16

--------------------------------------------------------------------------------


 

determined by dividing (a) by (b), where (a) equals the Account Balance as of
the Valuation Date and (b) equals the remaining number of installment payments.

 

For purposes of Article VII, installment payments will be treated as a single
form of payment. If a lump sum equal to less than 100% of the
Retirement/Termination Account is paid, the payment commencement date for the
installment form of payment will be the first anniversary of the payment of the
lump sum.

 

6.3                                 Acceleration of or Delay in Payments. The
Committee, in its sole and absolute discretion, may elect to accelerate the time
or form of payment of a benefit owed to the Participant hereunder, provided such
acceleration is permitted under Treas. Reg. Section 1.409A-3(j)(4). The
Committee may also, in its sole and absolute discretion, delay the time for
payment of a benefit owed to the Participant hereunder, to the extent permitted
under Treas. Reg. Section 1.409A-2(b)(7). If the Plan receives a domestic
relations order (within the meaning of Code Section 414(p)(1)(B)) directing that
all or a portion of a Participant’s Accounts be paid to an “alternate payee,”
any amounts to be paid to the alternate payee(s) shall be paid in a single lump
sum.

 

ARTICLE VII

Modifications to Payment Schedules

 

7.1                                 Participant’s Right to Modify.  A
Participant may modify any or all of the alternative Payment Schedules with
respect to an Account, consistent with the permissible Payment Schedules
available under the Plan, provided such modification complies with the
requirements of this Article VII.

 

7.2                                 Time of Election. The date on which a
modification election is submitted to the Committee must be at least twelve
months prior to the date on which payment is scheduled to commence under the
Payment Schedule in effect prior to the modification.

 

7.3                                 Date of Payment under Modified Payment
Schedule. Except with respect to modifications that relate to the payment of a
Death Benefit, the date payments are to commence under the modified Payment
Schedule must be no earlier than five years after the date payment would have
commenced under the original Payment Schedule. Under no circumstances may a
modification election result in an acceleration of payments in violation of Code
Section 409A.

 

7.4                                 Effective Date. A modification election
submitted in accordance with this Article VII is irrevocable upon receipt by the
Committee and becomes effective 12 months after such date.

 

7.5                                 Effect on Accounts. An election to modify a
Payment Schedule is specific to the Account or payment event to which it
applies, and shall not be construed to affect the Payment Schedules of any other
Accounts.

 

17

--------------------------------------------------------------------------------


 

ARTICLE VIII

Valuation of Account Balances; Investments

 

8.1                                 Valuation. Deferrals shall be credited to
appropriate Accounts on the date such Compensation would have been paid to the
Participant absent the Compensation Deferral Agreement. Company Contributions
shall be credited to the Retirement/Termination Account at the times determined
by the Committee. Valuation of Accounts shall be performed under procedures
approved by the Committee.

 

8.2                                 Earnings Credit. Each Account will be
credited with Earnings on each Business Day, based upon the Participant’s
investment allocation among a menu of investment options selected in advance by
the Committee, in accordance with the provisions of this Article VIII
(“investment allocation”).

 

8.3                                 Investment Options. Investment options will
be determined by the Committee. The Committee, in its sole discretion, shall be
permitted to add or remove investment options from the Plan menu from time to
time, provided that any such additions or removals of investment options shall
not be effective with respect to any period prior to the effective date of such
change.

 

8.4                                 Investment Allocations. A Participant’s
investment allocation constitutes a deemed, not actual, investment among the
investment options comprising the investment menu. At no time shall a
Participant have any real or beneficial ownership in any investment option
included in the investment menu, nor shall the Participating Employer or any
trustee acting on its behalf have any obligation to purchase actual securities
as a result of a Participant’s investment allocation. A Participant’s investment
allocation shall be used solely for purposes of adjusting the value of a
Participant’s Account Balances.

 

A Participant shall specify an investment allocation for each of his Accounts in
accordance with procedures established by the Committee.  Allocation among the
investment options must be designated in increments of 1%. The Participant’s
investment allocation will become effective on the same Business Day or, in the
case of investment allocations received after a time specified by the Committee,
the next Business Day.

 

A Participant may change an investment allocation on any Business Day, both with
respect to future credits to the Plan and with respect to existing Account
Balances, in accordance with procedures adopted by the Committee. Changes shall
become effective on the same Business Day or, in the case of investment
allocations received after a time specified by the Committee, the next Business
Day, and shall be applied prospectively.

 

8.5                                 Unallocated Deferrals and Accounts. If the
Participant fails to make an investment allocation with respect to an Account,
such Account shall be invested in an investment option, the primary objective of
which is the preservation of capital, as determined by the Committee.

 

18

--------------------------------------------------------------------------------


 

8.6                                 Company Stock. The Committee may include
Company Stock as one of the investment options described in Section 8.3. The
Committee may, in its sole discretion, limit the investment allocation of
Company Contributions to Company Stock. The Committee may also require Deferrals
consisting of equity-based Compensation to be allocated to Company Stock.

 

8.7                                 Diversification. A Participant may not
re-allocate an investment in Company Stock into another investment option. The
portion of an Account that is invested in Company Stock will be paid under
Article VI in the form of whole shares of Company Stock.

 

8.8                                 Effect on Installment Payments. If an
Account is to be paid in installments, the Committee will determine the portion
of each payment that will be paid in the form of Company Stock.

 

8.9                                 Dividend Equivalents. Dividend equivalents
with respect to Company Stock will be credited to the applicable Accounts in the
form of additional shares or units of Company Stock.

 

ARTICLE IX

Administration

 

9.1                                 Plan Administration. This Plan shall be
administered by the Committee which shall have discretionary authority to make,
amend, interpret and enforce all appropriate rules and regulations for the
administration of this Plan and to utilize its discretion to decide or resolve
any and all questions, including but not limited to eligibility for benefits and
interpretations of this Plan and its terms, as may arise in connection with the
Plan. Claims for benefits shall be filed with the Committee and resolved in
accordance with the claims procedures in Article XII.

 

9.2                                 Administration Upon Change in Control. Upon
a Change in Control, the Committee, as constituted immediately prior to such
Change in Control, shall continue to act as the Committee. The individual who
was the Chief Executive Officer of the Company (or if such person is unable or
unwilling to act, the next highest ranking officer) prior to the Change in
Control shall have the authority (but shall not be obligated) to appoint an
independent third party to act as the Committee.

 

Upon such Change in Control, the Company may not remove the Committee, unless
2/3rds of the members of the Board of Directors of the Company and a majority of
Participants and Beneficiaries with Account Balances consent to the removal and
replacement Committee. Notwithstanding the foregoing, neither the Committee nor
the officer described above shall have authority to direct investment of trust
assets under any rabbi trust described in Section 11.2.

 

The Participating Employer shall, with respect to the Committee identified under
this Section, (i) pay all reasonable expenses and fees of the Committee,
(ii) indemnify the

 

19

--------------------------------------------------------------------------------


 

Committee (including individuals serving as Committee) against any costs,
expenses and liabilities including, without limitation, attorneys’ fees and
expenses arising in connection with the performance of the Committee hereunder,
except with respect to matters resulting from the Committee’s gross negligence
or willful misconduct and (iii) supply full and timely information to the
Committee on all matters related to the Plan, any rabbi trust, Participants,
Beneficiaries and Accounts as the Committee may reasonably require.

 

9.3                                 Withholding. The Participating Employer
shall have the right to withhold from any payment due under the Plan (or with
respect to any amounts credited to the Plan) any taxes required by law to be
withheld in respect of such payment (or credit). Withholdings with respect to
amounts credited to the Plan shall be deducted from Compensation that has not
been deferred to the Plan.

 

9.4                                 Indemnification. The Participating Employers
shall indemnify and hold harmless each employee, officer, director, agent or
organization, to whom or to which are delegated duties, responsibilities, and
authority under the Plan or otherwise with respect to administration of the
Plan, including, without limitation, the Committee and its agents, against all
claims, liabilities, fines and penalties, and all expenses reasonably incurred
by or imposed upon him or it (including but not limited to reasonable attorney
fees) which arise as a result of his or its actions or failure to act in
connection with the operation and administration of the Plan to the extent
lawfully allowable and to the extent that such claim, liability, fine, penalty,
or expense is not paid for by liability insurance purchased or paid for by the
Participating Employer. Notwithstanding the foregoing, the Participating
Employer shall not indemnify any person or organization if his or its actions or
failure to act are due to gross negligence or willful misconduct or for any such
amount incurred through any settlement or compromise of any action unless the
Participating Employer consents in writing to such settlement or compromise.

 

9.5                                 Delegation of Authority. In the
administration of this Plan, the Committee may, from time to time, employ agents
and delegate to them such administrative duties as it sees fit, and may from
time to time consult with legal counsel who shall be legal counsel to the
Company.

 

9.6                                 Binding Decisions or Actions. The decision
or action of the Committee in respect of any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations thereunder shall be final and conclusive and
binding upon all persons having any interest in the Plan.

 

ARTICLE X

Amendment and Termination

 

10.1                           Amendment and Termination. The Company may at any
time and from time to time amend the Plan or may terminate the Plan as provided
in this Article X. Each Participating Employer may also terminate its
participation in the Plan.

 

20

--------------------------------------------------------------------------------

 

10.2                           Amendments. The Company, by action taken by its
Board of Directors, may amend the Plan at any time and for any reason, provided
that any such amendment shall not reduce the vested Account Balances of any
Participant accrued as of the date of any such amendment or restatement (as if
the Participant had incurred a voluntary Separation from Service on such date)
or reduce any rights of a Participant under the Plan or other Plan features with
respect to Deferrals made prior to the date of any such amendment or restatement
without the consent of the Participant. The Board of Directors of the Company
may delegate to the Committee the authority to amend the Plan without the
consent of the Board of Directors for the purpose of (i) conforming the Plan to
the requirements of law, (ii) facilitating the administration of the Plan,
(iii) clarifying provisions based on the Committee’s interpretation of the
document and (iv) making such other amendments as the Board of Directors may
authorize.

 

10.3                           Termination. The Company, by action taken by its
Board of Directors, may terminate the Plan and pay Participants and
Beneficiaries their Account Balances in a single lump sum at any time, to the
extent and in accordance with Treas. Reg. Section 1.409A-3(j)(4)(ix). If a
Participating Employer terminates its participation in the Plan, the benefits of
affected Employees shall be paid at the time provided in Article VI.

 

10.4                           Accounts Taxable Under Code Section 409A. The
Plan is intended to constitute a plan of deferred compensation that meets the
requirements for deferral of income taxation under Code Section 409A. The
Committee, pursuant to its authority to interpret the Plan, may sever from the
Plan or any Compensation Deferral Agreement any provision or exercise of a right
that otherwise would result in a violation of Code Section 409A.

 

ARTICLE XI

Informal Funding

 

11.1                           General Assets. Obligations established under the
terms of the Plan may be satisfied from the general funds of the Participating
Employers, or a trust described in this Article XI. No Participant, spouse or
Beneficiary shall have any right, title or interest whatever in assets of the
Participating Employers. Nothing contained in this Plan, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind, or a fiduciary relationship, between the Participating Employers and
any Employee, spouse, or Beneficiary. To the extent that any person acquires a
right to receive payments hereunder, such rights are no greater than the right
of an unsecured general creditor of the Participating Employer.

 

11.2                           Rabbi Trust. A Participating Employer may, in its
sole discretion, establish a grantor trust, commonly known as a rabbi trust, as
a vehicle for accumulating assets to pay benefits under the Plan. Payments under
the Plan may be paid from the general assets of the Participating Employer or
from the assets of any such rabbi trust. Payment from any such source shall
reduce the obligation owed to the Participant or Beneficiary under the Plan.

 

21

--------------------------------------------------------------------------------


 

If a rabbi trust is in existence upon the occurrence of a “change in control”,
as defined in such trust, the Participating Employer shall, upon such change in
control, and on each anniversary of the change in control, contribute in cash or
liquid securities such amounts as are necessary so that the value of assets
after making the contributions exceed the total value of all Account Balances by
125%.

 

ARTICLE XII

Claims

 

12.1                           Filing a Claim. Any controversy or claim arising
out of or relating to the Plan shall be filed in writing with the Committee
which shall make all determinations concerning such claim. Any claim filed with
the Committee and any decision by the Committee denying such claim shall be in
writing and shall be delivered to the Participant or Beneficiary filing the
claim (the “Claimant”).

 

(a)                                  In General. Notice of a denial of benefits
(other than Disability benefits) will be provided within ninety (90) days of the
Committee’s receipt of the Claimant’s claim for benefits. If the Committee
determines that it needs additional time to review the claim, the Committee will
provide the Claimant with a notice of the extension before the end of the
initial ninety (90) day period. The extension will not be more than ninety (90)
days from the end of the initial ninety (90) day period and the notice of
extension will explain the special circumstances that require the extension and
the date by which the Committee expects to make a decision.

 

(b)                                 Disability Benefits. Notice of denial of
Disability benefits will be provided within forty-five (45) days of the
Committee’s receipt of the Claimant’s claim for Disability benefits. If the
Committee determines that it needs additional time to review the Disability
claim, the Committee will provide the Claimant with a notice of the extension
before the end of the initial forty-five (45) day period. If the Committee
determines that a decision cannot be made within the first extension period due
to matters beyond the control of the Committee, the time period for making a
determination may be further extended for an additional thirty (30) days. If
such an additional extension is necessary, the Committee shall notify the
Claimant prior to the expiration of the initial thirty (30) day extension. Any
notice of extension shall indicate the circumstances necessitating the extension
of time, the date by which the Committee expects to furnish a notice of
decision, the specific standards on which such entitlement to a benefit is
based, the unresolved issues that prevent a decision on the claim and any
additional information needed to resolve those issues. A Claimant will be
provided a minimum of forty-five (45) days to submit any necessary additional
information to the Committee. In the event that a thirty (30) day extension is
necessary due to a Claimant’s failure to submit information necessary to decide
a claim, the period for furnishing a notice of decision shall be tolled from the
date on which the notice of the extension is

 

22

--------------------------------------------------------------------------------


 

sent to the Claimant until the earlier of the date the Claimant responds to the
request for additional information or the response deadline.

 

(c)                                  Contents of Notice. If a claim for benefits
is completely or partially denied, notice of such denial shall be in writing and
shall set forth the reasons for denial in plain language. The notice shall
(i) cite the pertinent provisions of the Plan document and (ii) explain, where
appropriate, how the Claimant can perfect the claim, including a description of
any additional material or information necessary to complete the claim and why
such material or information is necessary. The claim denial also shall include
an explanation of the claims review procedures and the time limits applicable to
such procedures, including a statement of the Claimant’s right to bring a civil
action under Section 502(a) of ERISA following an adverse decision on review. In
the case of a complete or partial denial of a Disability benefit claim, the
notice shall provide a statement that the Committee will provide to the
Claimant, upon request and free of charge, a copy of any internal rule,
guideline, protocol, or other similar criterion that was relied upon in making
the decision.

 

12.2                           Appeal of Denied Claims. A Claimant whose claim
has been completely or partially denied shall be entitled to appeal the claim
denial by filing a written appeal with a committee designated to hear such
appeals (the “Appeals Committee”). A Claimant who timely requests a review of
the denied claim (or his or her authorized representative) may review, upon
request and free of charge, copies of all documents, records and other
information relevant to the denial and may submit written comments, documents,
records and other information relevant to the claim to the Appeals Committee.
All written comments, documents, records, and other information shall be
considered “relevant” if the information (i) was relied upon in making a
benefits determination,(ii) was submitted, considered or generated in the course
of making a benefits decision regardless of whether it was relied upon to make
the decision, or (iii) demonstrates compliance with administrative processes and
safeguards established for making benefit decisions. The Appeals Committee may,
in its sole discretion and if it deems appropriate or necessary, decide to hold
a hearing with respect to the claim appeal.

 

(a)                                  In General. Appeal of a denied benefits
claim (other than a Disability benefits claim) must be filed in writing with the
Appeals Committee no later than sixty (60) days after receipt of the written
notification of such claim denial. The Appeals Committee shall make its decision
regarding the merits of the denied claim within sixty (60) days following
receipt of the appeal (or within one hundred and twenty (120) days after such
receipt, in a case where there are special circumstances requiring extension of
time for reviewing the appealed claim). If an extension of time for reviewing
the appeal is required because of special circumstances, written notice of the
extension shall be furnished to the Claimant prior to the commencement of the
extension. The notice will indicate the special circumstances requiring the
extension of time and the date by which the Appeals Committee expects to render
the determination on review. The review will take into account comments,
documents, records and other information submitted by

 

23

--------------------------------------------------------------------------------


 

the Claimant relating to the claim without regard to whether such information
was submitted or considered in the initial benefit determination.

 

(b)                                 Disability Benefits. Appeal of a denied
Disability benefits claim must be filed in writing with the Appeals Committee no
later than one hundred eighty (180) days after receipt of the written
notification of such claim denial. The review shall be conducted by the Appeals
Committee (exclusive of the person who made the initial adverse decision or such
person’s subordinate). In reviewing the appeal, the Appeals Committee shall
(i) not afford deference to the initial denial of the claim, (ii) consult a
medical professional who has appropriate training and experience in the field of
medicine relating to the Claimant’s disability and who was neither consulted as
part of the initial denial nor is the subordinate of such individual and
(iii) identify the medical or vocational experts whose advice was obtained with
respect to the initial benefit denial, without regard to whether the advice was
relied upon in making the decision. The Appeals Committee shall make its
decision regarding the merits of the denied claim within forty-five (45) days
following receipt of the appeal (or within ninety (90) days after such receipt,
in a case where there are special circumstances requiring extension of time for
reviewing the appealed claim). If an extension of time for reviewing the appeal
is required because of special circumstances, written notice of the extension
shall be furnished to the Claimant prior to the commencement of the extension.
The notice will indicate the special circumstances requiring the extension of
time and the date by which the Appeals Committee expects to render the
determination on review. Following its review of any additional information
submitted by the Claimant, the Appeals Committee shall render a decision on its
review of the denied claim.

 

(c)                                  Contents of Notice. If a benefits claim is
completely or partially denied on review, notice of such denial shall be in
writing and shall set forth the reasons for denial in plain language.

 

The decision on review shall set forth (i) the specific reason or reasons for
the denial, (ii) specific references to the pertinent Plan provisions on which
the denial is based, (iii) a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records, or other information relevant (as defined above) to the
Claimant’s claim, and (iv) a statement describing any voluntary appeal
procedures offered by the plan and a statement of the Claimant’s right to bring
an action under Section 502(a) of ERISA.

 

(d)                                 For the denial of a Disability benefit, the
notice will also include a statement that the Appeals Committee will provide,
upon request and free of charge, (i) any internal rule, guideline, protocol or
other similar criterion relied upon in making the decision, (ii) any medical
opinion relied upon to make the decision and (iii) the required statement under
Section 2560.503-1(j)(5)(iii) of the Department of Labor regulations.

 

24

--------------------------------------------------------------------------------


 

12.3                           Claims Appeals Upon Change in Control. Upon a
Change in Control, the Appeals Committee, as constituted immediately prior to
such Change in Control, shall continue to act as the Appeals Committee. Upon
such Change in Control, the Company may not remove any member of the Appeals
Committee, but may replace resigning members if 2/3rds of the members of the
Board of Directors of the Company and a majority of Participants and
Beneficiaries with Account Balances consent to the replacement.

 

The Appeals Committee shall have the exclusive authority at the appeals stage to
interpret the terms of the Plan and resolve appeals under the Claims Procedure.

 

Each Participating Employer shall, with respect to the Committee identified
under this Section, (i) pay its proportionate share of all reasonable expenses
and fees of the Appeals Committee, (ii) indemnify the Appeals Committee
(including individual committee members) against any costs, expenses and
liabilities including, without limitation, attorneys’ fees and expenses arising
in connection with the performance of the Appeals Committee hereunder, except
with respect to matters resulting from the Appeals Committee’s gross negligence
or willful misconduct and (iii) supply full and timely information to the
Appeals Committee on all matters related to the Plan, any rabbi trust,
Participants, Beneficiaries and Accounts as the Appeals Committee may reasonably
require.

 

12.4                           Legal Action. A Claimant may not bring any legal
action, including commencement of any arbitration, relating to a claim for
benefits under the Plan unless and until the Claimant has followed the claims
procedures under the Plan and exhausted his or her administrative remedies under
such claims procedures.

 

If a Participant or Beneficiary prevails in a legal proceeding brought under the
Plan to enforce the rights of such Participant or any other similarly situated
Participant or Beneficiary, in whole or in part, the Participating Employer
shall reimburse such Participant or Beneficiary for all legal costs, expenses,
attorneys’ fees and such other liabilities incurred as a result of such
proceedings. If the legal proceeding is brought in connection with a Change in
Control, or a “change in control” as defined in a rabbi trust described in
Section 11.2, the Participant or Beneficiary may file a claim directly with the
trustee for reimbursement of such costs, expenses and fees. For purposes of the
preceding sentence, the amount of the claim shall be treated as if it were an
addition to the Participant’s or Beneficiary’s Account Balance and will be
included in determining the Participating Employer’s trust funding obligation
under Section 11.2.

 

12.5                           Discretion of Appeals Committee. All
interpretations, determinations and decisions of the Appeals Committee with
respect to any claim shall be made in its sole discretion, and shall be final
and conclusive.

 

25

--------------------------------------------------------------------------------


 

12.6                           Arbitration.

 

(a)                                  Prior to Change in Control. If, prior to a
Change in Control, any claim or controversy between a Participating Employer and
a Participant or Beneficiary is not resolved through the claims procedure set
forth in Article XII, such claim shall be submitted to and resolved exclusively
by expedited binding arbitration by a single arbitrator.  Arbitration shall be
conducted in accordance with the following procedures:

 

The complaining party shall promptly send written notice to the other party
identifying the matter in dispute and the proposed remedy. Following the giving
of such notice, the parties shall meet and attempt in good faith to resolve the
matter. In the event the parties are unable to resolve the matter within twenty
one (21) days, the parties shall meet and attempt in good faith to select a
single arbitrator acceptable to both parties. If a single arbitrator is not
selected by mutual consent within ten (10) Business Days following the giving of
the written notice of dispute, an arbitrator shall be selected from a list of
nine persons each of whom shall be an attorney who is either engaged in the
active practice of law or recognized arbitrator and who, in either event, is
experienced in serving as an arbitrator in disputes between employers and
employees, which list shall be provided by the main office of either JAMS, the
American Arbitration Associate (“AAA”) or the Federal Mediation and Conciliation
Service. If, within three Business Days of the parties’ receipt of such list,
the parties are unable to agree on an arbitrator from the list, then the parties
shall each strike names alternatively from the list, with the first to strike
being determined by the flip of a coin. After each party has had four strikes,
the remaining name on the list shall be the arbitrator. If such person is unable
to serve for any reason, the parties shall repeat this process until an
arbitrator is selected.

 

Unless the parties agree otherwise, within sixty (60) days of the selection of
the arbitrator, a hearing shall be conducted before such arbitrator at a time
and a place agreed upon by the parties. In the event the parties are unable to
agree upon the time or place of the arbitration, the time and place shall be
designated by the arbitrator after consultation with the parties. Within thirty
(30) days of the conclusion of the arbitration hearing, the arbitrator shall
issue an award, accompanied by a written decision explaining the basis for the
arbitrator’s award.

 

In any arbitration hereunder, the Participating Employer shall pay all
administrative fees of the arbitration and all fees of the arbitrator, except
that the Participant or Beneficiary may, if he/she/it wishes, pay up to one-half
of those amounts. Each party shall pay its own attorneys’ fees, costs, and
expenses, unless the arbitrator orders otherwise. The prevailing party in such
arbitration, as determined by the arbitrator, and in any enforcement or other
court proceedings, shall be entitled, to the extent permitted by law, to
reimbursement from the other party for all of the prevailing party’s costs
(including but not limited to the arbitrator’s compensation), expenses, and
attorneys’ fees. The arbitrator shall have no authority to add to or to modify
this Plan, shall apply all applicable law, and shall have no lesser and no
greater remedial authority than would a court of

 

26

--------------------------------------------------------------------------------


 

law resolving the same claim or controversy. The arbitrator shall have no
authority to add to or to modify this Plan, shall apply all applicable law, and
shall have no lesser and no greater remedial authority than would a court of law
resolving the same claim or controversy. The arbitrator shall, upon an
appropriate motion, dismiss any claim without an evidentiary hearing if the
party bringing the motion establishes that it would be entitled to summary
judgment if the matter had been pursued in court litigation.

 

The parties shall be entitled to discovery as follows: Each party may take no
more than three depositions. The Participating Employer may depose the
Participant or Beneficiary plus two other witnesses, and the Participant or
Beneficiary may depose the Participating Employer, pursuant to Rule 30(b)(6) of
the Federal Rules of Civil Procedure, plus two other witnesses. Each party may
make such reasonable document discovery requests as are allowed in the
discretion of the arbitrator.

 

The decision of the arbitrator shall be final, binding, and non-appealable, and
may be enforced as a final judgment in any court of competent jurisdiction.

 

This arbitration provision of the Plan shall extend to claims against any
parent, subsidiary, or affiliate of each party, and, when acting within such
capacity, any officer, director, shareholder, Participant, Beneficiary, or agent
of any party, or of any of the above, and shall apply as well to claims arising
out of state and federal statutes and local ordinances as well as to claims
arising under the common law or under this Plan.

 

Notwithstanding the foregoing, and unless otherwise agreed between the parties,
either party may apply to a court for provisional relief, including a temporary
restraining order or preliminary injunction, on the ground that the arbitration
award to which the applicant may be entitled may be rendered ineffectual without
provisional relief.

 

Any arbitration hereunder shall be conducted in accordance with the Federal
Arbitration Act: provided, however, that, in the event of any inconsistency
between the rules and procedures of the Act and the terms of this Plan, the
terms of this Plan shall prevail.

 

If any of the provisions of this Section 12.6(a) are determined to be unlawful
or otherwise unenforceable, in the whole part, such determination shall not
affect the validity of the remainder of this section and this section shall be
reformed to the extent necessary to carry out its provisions to the greatest
extent possible and to insure that the resolution of all conflicts between the
parties, including those arising out of statutory claims, shall be resolved by
neutral, binding arbitration. If a court should find that the provisions of this
Section 12.6(a) are not absolutely binding, then the parties intend any
arbitration decision and award to be fully

 

27

--------------------------------------------------------------------------------


 

admissible in evidence in any subsequent action, given great weight by any
finder of fact and treated as determinative to the maximum extent permitted by
law.

 

The parties do not agree to arbitrate any putative class action or any other
representative action. The parties agree to arbitrate only the claims(s) of a
single Participant or Beneficiary.

 

(b)                                 Upon Change in Control. If, upon the
occurrence of a Change in Control, any dispute, controversy or claim arises
between a Participant or Beneficiary and the Participating Employer out of or
relating to or concerning the provisions of the Plan, such dispute, controversy
or claim shall be finally settled by a court of competent jurisdiction which,
notwithstanding any other provision of the Plan, shall apply a de novo standard
of review to any determination made by the Company or its Board of Directors, a
Participating Employer, the Committee, or the Appeals Committee.

 

ARTICLE XIII

General Provisions

 

13.1                           Anti-assignment Rule. No interest of any
Participant, spouse or Beneficiary under this Plan and no benefit payable
hereunder shall be assigned as security for a loan, and any such purported
assignment shall be null, void and of no effect, nor shall any such interest or
any such benefit be subject in any manner, either voluntarily or involuntarily,
to anticipation, sale, transfer, assignment or encumbrance by or through any
Participant, spouse or Beneficiary. Notwithstanding anything to the contrary
herein, however, the Committee has the discretion to make payments to an
alternate payee in accordance with the terms of a domestic relations order (as
defined in Code Section 414(p)(1)(B)).

 

13.2                           No Legal or Equitable Rights or Interest. No
Participant or other person shall have any legal or equitable rights or interest
in this Plan that are not expressly granted in this Plan. Participation in this
Plan does not give any person any right to be retained in the service of the
Participating Employer. The right and power of a Participating Employer to
dismiss or discharge an Employee is expressly reserved. The Participating
Employers make no representations or warranties as to the tax consequences to a
Participant or a Participant’s beneficiaries resulting from a deferral of income
pursuant to the Plan.

 

13.3                           No Employment Contract. Nothing contained herein
shall be construed to constitute a contract of employment between an Employee
and a Participating Employer.

 

28

--------------------------------------------------------------------------------


 

13.4                           Notice. Any notice or filing required or
permitted to be delivered to the Committee under this Plan shall be delivered in
writing, in person, or through such electronic means as is established by the
Committee. Notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification. Written transmission shall be sent by
certified mail to:

 

CENTENNIAL BANK HOLDINGS, INC.

ATTN: DIRECTOR OF HUMAN RESOURCES

1331 17TH STREET, SUITE 300

DENVER, CO 80202

 

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing or hand-delivered, or sent by mail
to the last known address of  the Participant.

 

13.5                           Headings. The headings of Sections are included
solely for convenience of reference, and if there is any conflict between such
headings and the text of this Plan, the text shall control.

 

13.6                           Invalid or Unenforceable Provisions. If any
provision of this Plan shall be held invalid or unenforceable, such invalidity
or unenforceability shall not affect any other provisions hereof and the
Committee may elect in its sole discretion to construe such invalid or
unenforceable provisions in a manner that conforms to applicable law or as if
such provisions, to the extent invalid or unenforceable, had not been included.

 

13.7                           Lost Participants or Beneficiaries. Any
Participant or Beneficiary who is entitled to a benefit from the Plan has the
duty to keep the Committee advised of his or her current mailing address. If
benefit payments are returned to the Plan or are not presented for payment after
a reasonable amount of time, the Committee shall presume that the payee is
missing. The Committee, after making such efforts as in its discretion it deems
reasonable and appropriate to locate the payee, shall stop payment on any
uncashed checks and may discontinue making future payments until contact with
the payee is restored.

 

13.8                           Facility of Payment to a Minor.  If a
distribution is to be made to a minor, or to a person who is otherwise
incompetent, then the Committee may, in its discretion, make such distribution
(i) to the legal guardian, or if none, to a parent of a minor payee with whom
the payee maintains his or her residence, or (ii) to the conservator or
committee or, if none, to the person having custody of an incompetent payee. Any
such distribution shall fully discharge the Committee, the Company, and the Plan
from further liability on account thereof.

 

13.9                           Governing Law. To the extent not preempted by
ERISA, the laws of the State of New York shall govern the construction and
administration of the Plan.

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned executed this Plan as of the 13th day of
December, 2007, to be effective as of the Effective Date.

 

Centennial Bank Holdings, Inc.

 

By:

/s/ Zsolt K. Besskó

 

Zsolt K. Besskó

 

EVP, General Counsel & Secretary

 

30

--------------------------------------------------------------------------------
